Title: From Thomas Jefferson to George Jefferson, 22 June 1806
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Washington June 22. 06.
                        
                        Mr. DuVal the executor of my deceased friend mr Wythe, informs me that he bequeathed to me his books,
                            philosophical instruments & some other articles, which he is anxious should be immediately delivered, as the house was
                            to be rented in a few days. I have taken the liberty to inform him that you will recieve those articles, & that you will
                            be so good as to relieve him from all trouble & expence of packing &c. by hiring some person on my account to do
                            this. the packages are to be forwarded to Monticello by careful boatmen. the Philosophical articles will probably require
                            very careful packing.   I shall send from hence in a day or two, 2 boxes, which I shall be anxious to have forwarded to
                            Monticello so as to be there before me, that is to say before the 24th. of July. we shall be very happy to see you there
                            in Aug. or September. I salute you with affectionate attachment
                        
                            Th: Jefferson
                            
                        
                    